Title: To Thomas Jefferson from Edward Carrington, 4 April 1791
From: Carrington, Edward
To: Jefferson, Thomas


Richmond, 4 Apr. 1791. Acknowledging TJ’s of the 4th ult. enclosing commission as supervisor; he is duly sensible of “this additional evidence of the Confidence reposed in me by the President, and the Senate of the United States, and … particularly obliged by the very polite and friendly sentiments” of TJ accompanying the communication. He would have acknowledged this earlier but for several weeks he has been “out of the way of the post office.”
The Secretary of the Treasury has forwarded Act with compensations allowed, but, it having just been received, “my opportunity of considering the subject upon the ground of personal advantage has been too slight to give me full satisfaction as to that Point.” But his acceptance is decided on another ground—“the frequent suggestions of some amongst us, that the office cannot be safely undertaken. The act has been much misrepresented, and a refusal to accept in the first person appointed, would afford a sanction to these suggestions, which might greatly promote popular discontent.” Far from apprehending danger, he is convinced the measure will become more and more satisfactory as it is explained.
